Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending in the application and have been examined. 
Claims 1 – 20 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: transfer unit, system management unit, operation management unit, arm unit, docking unit, of claims 1, 3, 7-15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 recites a traffic system. The limitations of a loading the transfer box and transferring and transporting the box from one system to another, communicating with operation systems, and managing an operation status, are considered an abstract idea as certain methods of organizing human activity. Specifically commercial or legal interactions.
The aforementioned limitations are directed towards traffic and container system management regarding a transfer box, which, given the broadest reasonable interpretation, may be interpreted as fulfilling legal obligations; marketing or sales activities or behaviors; business relations – in this case transporting passenger and/or freight. This judicial exception is not integrated into a practical application.
In particular, claim 1 recite additional elements: transfer box, operation systems, transfer means, transfer unit, system management unit and operation management unit. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic components. 
Hence, the aforementioned additional elements are merely linking the abstract idea to a particular environment and field of use, and amount to no more than limitations which represent mere instructions to apply an exception. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.

Dependent claims 2-20 are directed to the same abstract idea as independent claim 1. Claims 2-20 simply further define and specify the method in which the system works. Therefore dependent claims 2-20 simply further narrow the abstract ideas recited in independent claim 1. 
Claims 3, 4, & 6-17 also recite additional elements: Transfer unit connection means, transportation route creation means, operation system reservation means, docking mechanism, docking plate, docking unit, arm unit, power transmission means, electricity storage means and moving wheel. These additional elements amount to no more than merely executing specialized instructions via generic components to implement the abstract idea. Therefore, claims 3, 4, & 6-17 are also ineligible. Therefore, dependent claims 2-20, for the same reasons presented above for independent claim 1, do not recite additional elements that integrate the abstract idea into a practical application and further do not recite significantly more than the abstract idea.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘Fig. 20: S01 – Obtain Operation Status’. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A)
	Regarding Claim 1, Tsubaki et al teaches: 
	A traffic system (See “container management system” in P: 0001) comprising: 
	a transfer box capable of accommodating a passenger and/or freight; (See “container” in P: 0001-0002)
	a plurality of operation systems capable of transporting the transfer box; (See “a plurality of collection and delivery points” in P: 0017 & P: 0063)
	a transfer means which transfers the transfer box from one operation system to another operation system; (See “transported by land by the vehicle” in P: 0083, “…the cargo 15 is loaded on the container 10 at the departure place in the country A, the container 10 is transported by land by the vehicle 12, the container 10 is loaded on the ship 13 at the port, the sea is transported, and the container 10 is loaded at the port of the country B.”) and 
	a system management unit which communicates with the plurality of operation systems to manage a transportation status of the transfer box, (See “data management unit” in P: 0016, “…receives a sign number from a third transmitting station 20a installed at a collection and delivery point; And a data management unit 40 for managing the data of the reception time and the tag number received by the receiving station 30.” & P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule”)
	wherein the operation system includes a transfer unit on which the transfer box is loaded, (See “A transportation means (vehicle, ship, etc.)” in P: 0066 & See P: 0083, “In the figure, the cargo 15 is loaded on the container 10 at the departure place in the country A, the container 10 is transported by land by the vehicle 12, the container 10 is loaded on the ship 13 at the port, the sea is transported, and the container 10 is loaded at the port of the country B.) and an operation management unit which manages an operation status of the transfer unit. (See “position positioning means” in P: 0035, “the 
	Regarding Claim 2, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	wherein the transportation status is information including a transportation route of the transfer box. (See P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule” & See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 & 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Galluzzo et al (Pub. No.: US 9519882 B2) 	
	Regarding Claim 5, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the system management unit includes a content information selection means which selects content information based on user information of a user who uses the transfer box, and provides the content information to the user.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches selection of content for a user. (See Col 1 | 36-47, “When goods need to be retrieved individually for order fulfillment or selection by a customer, they are typically stored individually and are not grouped into cases or pallet… The process of picking or selecting individual items from a specific storage location…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include selection of content, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 6, Tsubaki et al in view of Galluzo et al teaches the limitations of claim 5, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 5, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the system management unit includes a content reservation means which reserves content based on the content information.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches reserving content for a user by storing it individually. (See Col 1 | 36-47, “When goods need to be retrieved individually for order fulfillment or selection by a customer, they are typically stored individually and are not grouped into cases or pallets. The process of breaking the cases or pallets for individual product picking, that is, taking the individual pieces from the case or pallet and placing them in a specific storage location in a facility, is called put-away…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include reserving content, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 7, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, further comprising: 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)

	However, Tsubaki et al does not teach the following limitations a docking mechanism which connects the transfer box to the transfer unit, wherein the docking mechanism includes a docking plate provided in the transfer box, and a docking unit provided in the transfer unit and connected to the docking plate.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a mobile robotic system with a mobile base which utilizes a manipulator arm to transfer items from a storage rack to a transport container, and a storage bed. (See col 3 | L: 32-60) & (See col 8 | L: 34-45, “The robots may also have at least one temporary storage bed 140 for picked items and at least one robotic manipulator arm 120.”) The examiner is interpreting the mobile base as the docking unit, the storage bed as the docking plate and the robotic system as the docking mechanism.
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a docking mechanism, unit and plate, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 8, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches:   
	The traffic system (See “container management system” in P: 0001) according to claim 7, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
 wherein the docking plate includes a plate main body, a docking unit connection means provided on a peripheral edge of the plate main body, and a guide groove provided on a surface of the plate main body, and the docking unit includes a docking plate connection means connected to the docking unit connection means, and a convex portion which fits into the guide groove.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a 
a tote transport platform in place of a plate main body, docking unit connection and docking plate connection, and convex indentations in the tote platform to fit items. 
(See Fig 1a, 1b, and Fig 6, and Col 17 | L: 27-50, “As shown in FIG. 6, the manipulator arm 620 may be mounted to the tote transport platform 640 at a position distal from the mobile base 660 of the manipulation robot 600…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a tote transport platform in place of a plate main body, docking unit connection and docking plate connection, and convex indentations in the tote platform, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 12, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 7, 
	a transfer box, (See rejection of claim 1)
 wherein the docking unit includes a conveyor belt capable of transferring the transfer box.	However, with respect to the aforementioned limitation, Galluzzo et al teaches a conveyor belt. (See Col 18 | L: 6-16, “the conveyance device may be a small conveyor belt or may be a set of rollers or wheels which is capable of shifting the tote 650 to and from another platform or conveyance…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
a conveyor belt, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 13, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 7,
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit includes a rotating body capable of transferring the transfer box.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches an attached arm unit capable of rotation to make a transfer. (See Col 5 | L: 25-40, “… one articulated manipulator arm such that rotation of the arm directs the sensor(s) toward the product to be picked for identification and localization. Positioned opposite the at least one sensor may be at least one additional sensor that is mounted such that once the articulated manipulator arm angles itself to pick the product…”)

effective filing date of the claimed invention to modify the system, of Tsubaki, to include
rotation capability, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 14, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 7, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit includes an arm unit capable of suspending the transfer box.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches an arm unit. (See “manipulator arm” in Col 18 | L: 17-38)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
an arm unit, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 15, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 7, 
	a transfer box, (See rejection of claim 1)
 wherein the docking unit is provided with a power transmission means, and the docking plate is provided with a power reception means.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches batteries and power supply. (See Col 16 | L: 28-55, “All systems onboard the manipulator robot 100 may be powered from onboard batteries 190, which may be housed within the mobile base 160. The batteries 190 may supply power to the robot during navigation and picking for a limited time…”) & (See Col 10 | L: 15-30, “When an electroadhesive or magnetic end effector is used, such may be powered by an electrical power supply configured to generate an electrostatic or magnetic adhesive force that is used to releasably adhere the item to the end effector. The onboard computer processor 218 (see FIG. 2) may control the power supply to activate and deactivate the electrostatic or magnetic adhesive force of the end effector.”) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
power supply, batteries and electricity storage, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 16, Tsubaki et al in view of Galluzo teaches the limitations of claim 7, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 7, 
	a transfer box, (See rejection of claim 1)
 wherein the docking plate is further provided with an electricity storage means which stores electricity.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches batteries. (See Col 16 | L: 28-55, “All systems onboard the manipulator robot 100 may be powered from onboard batteries 190, which may be housed within the mobile base 160. The batteries 190 may supply power to the robot during navigation and picking for a limited time…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
batteries and electricity storage, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)
	Regarding Claim 17, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	a transfer box, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the transfer box includes a moving wheel capable of self-propelling.
	However, with respect to the aforementioned limitation, Galluzzo et al teaches a set of wheels capable of self-propelling. (See Col 16 | L: 14-27, “The manipulator robots 100 have a mobile base 160 that is controlled by the onboard computer processor 218. The mobile base may have two main drive wheels 167, each driven by a servo motor. 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
wheels, as taught by Galluzo, in order to allow the automated picking up and replacement of items. (Galluzo, Technical Field)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Lund et al (Pub. No.: CA 2223448 C) 	
	Regarding Claim 9, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches: 
	The traffic system (See “container management system” in P: 0001) according to claim 8, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein at least a pair of docking unit connection means is arranged in front and rear symmetrical positions in a horizontal direction of the plate main body.
	However, with respect to the aforementioned limitation, Lund et al teaches connections arranged in front and rear positions. (See Pg 12, L: 3-12, “Any one of such 

carrier vehicle 10.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
front and rear connections, as taught by Lund, in order to securely hold the vehicles on the platforms as to permit rapid loading and unloading operations. (Lund, Abstract)
	Regarding Claim 10, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches:
	The traffic system (See “container management system” in P: 0001) according to claim 8 or 9, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein at least a pair of docking unit connection means is arranged in right and left symmetrical positions in a longitudinal direction of the plate main body.
	However, with respect to the aforementioned limitation, Lund et al teaches connections arranged on either side of the vehicle. (See “connections” 13 and 14 in Fig 1.)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the

	Regarding Claim 11, Tsubaki et al in view of Galluzo teaches the limitations of claim 8, Tsubaki et al further teaches:
	The traffic system (See “container management system” in P: 0001) according to claim 8, 
	A transfer unit, (See rejection of claim 1)
	a transfer box, (See rejection of claim 1)
	and placing the container on the transport means. (See P: 0074)
	However, Tsubaki et al does not teach the following limitations wherein the docking unit connection means is a columnar connection unit formed into a columnar shape.
	However, with respect to the aforementioned limitation, Lund et al teaches a columnar shape connection. (See pin and spline connection in Fig. 21, PG 47, Line 29-37.)
	It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
columnar connections, as taught by Lund, in order to securely hold the vehicles on the platforms as to permit rapid loading and unloading operations. (Lund, Abstract)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Gayot et al (Pub. No.: US 3759187 A) 
	Regarding Claim 3, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system according to claim 1 or 2, 
	a transfer unit (See “A transportation means (vehicle, ship, etc.)” in P: 0066 & See P: 0083)
	However, Tsubaki et al does not teach the following limitations wherein the transfer unit includes a transfer unit connection means which connects to another transfer unit.
	However, with respect to the aforementioned limitation, Gayot et al teaches coupling between vehicles via coupling electro-magnets. (See Col 9 | L: 1-28, “…As soon as the two vehicles on either side of the gap touch, the corrective sub-program is canceled… so that coupling between the two vehicles is effected at closely allied speeds. It should be noted that connection of vehicles will be confirmed by exciting the coupling electro-magnets again…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
coupling between transfer units, as taught by Gayot, in order to allow greater flexibility of vehicle allocation and traffic administration. (Gayot, Col 1 | L: 41-46)

Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Ford et al (Pub. No.: US 9619776 B1) 	
	Regarding Claim 4, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	The traffic system (See “container management system” in P: 0001) according to claim 1, 
	wherein the system management unit includes an operation status obtaining means which obtains the operation status, (See “data management unit” in P: 0016, “…receives a sign number from a third transmitting station 20a installed at a collection and delivery point; And a data management unit 40 for managing the data of the reception time and the tag number received by the receiving station 30.” & P: 0003-0005, “The transmitting station 20 is affixed to the container 10, and a unique sign number transmitted by the transmitting station 20 is received by the receiving station 30 installed at each check point… By using this container position data, the container inventory status at each checkpoint can be updated and combined with the transportation schedule”) 
	a transportation route creation means which creates the transportation route of the transfer box, (See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”) and
an operation system reservation means which reserves the operation system used on the transportation route.
	However, with respect to the aforementioned limitation, Ford et al teaches reserving a dock for a vehicle. (See Col 18 | Line: 1-11, “communicating with a UMV dock of the replacement vehicle to reserve that UMV dock for the UMV 102.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include operating system reservation, as taught by Ford, in order to achieve an arrangement that is both functional and efficient. (Ford, Col 1, L: 13-23)
	Regarding Claim 18, Tsubaki et al teaches the limitations of claim 1, Tsubaki et al further teaches:  
	A transportation method (See “method” in P: 0003) of transporting the transfer box from a departure point to a destination point via the plurality of operation systems by the traffic system (See “container management system” in P: 0001) according to claim 1, the method comprising: 
	a route calculating step of calculating a transportation route of the transfer box; (See P: 0018-0019, “…means for receiving the sign number transmitted from the transmitting station D and passing it to the data management unit…As a result, it is possible to grasp the location of the container and the cargo loaded in the container, confirm the carry-out / carry-in, create / instruct a collection / delivery route plan, instruct / confirm loading…”) and 
	a transferring step of transferring the transfer box. (See P: 0083, “In the figure, the cargo 15 is loaded on the container 10 at the departure place in the country A, the container 10 is transported by land by the vehicle 12…”)
	However, Tsubaki et al does not teach the following limitations a transfer reserving step of reserving the operation system used on the transportation route;
	However, with respect to the aforementioned limitation, Ford et al teaches reserving a dock for a vehicle. (See Col 18 | Line: 1-11, “communicating with a UMV dock of the replacement vehicle to reserve that UMV dock for the UMV 102.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include operating system reservation, as taught by Ford, in order to achieve an arrangement that is both functional and efficient. (Ford, Col 1, L: 13-23)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Ford et al (Pub. No.: US 9619776 B1) in view of Gayot et al (Pub. No.: US 3759187 A) 
	Regarding Claim 19, Tsubaki et al teaches in view of Ford et al the limitations of claim 18, Tsubaki et al further teaches:  
	The transportation method (See “method” in P: 0003) according to claim 18, 
	a transfer unit, (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein the transferring step includes a coupling step of coupling one transfer unit with another transfer unit.

It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include
coupling between transfer units, as taught by Gayot, in order to allow greater flexibility of vehicle allocation and traffic administration. (Gayot, Col 1 | L: 41-46)

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al (Pub. No.: JP 2004/262622 A) in view of Ford et al (Pub. No.: US 9619776 B1) in view of Villamar et al (Pub. No.: US 2016/0104099 B1) 	
	Regarding Claim 20, Tsubaki et al in view of Ford et al teaches the limitations of claim 18, Tsubaki et al further teaches:   
	The transportation method (See “method” in P: 0003) according to claim 18 or 19,
	A transfer box. (See rejection of claim 1)
	However, Tsubaki et al does not teach the following limitations wherein, at the transferring step, the transfer box is transferred while the transfer units travel. 
	However, with respect to the aforementioned limitation, Villamar et al teaches the transfer of the item and vehicle travel. (See P: 0069, “…system 100 for enhancing an 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the system, of Tsubaki, to include transferring while units travel, as taught by Villamar, in order to enhance an automated delivery system. (Villamar, P: 0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
July 6, 2021